Citation Nr: 0805958	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-35 943	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from April 1, 
2005 to April 30, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision in which the 
VAMC denied the veteran's claim for payment or reimbursement 
of unauthorized medical expenses incurred at a private 
hospital from April 1, 2005 to April 30, 2005.  The veteran 
filed a notice of disagreement (NOD) in June 2006, and the RO 
issued a statement of the case (SOC) in September 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2006.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1953 to July 1957. 

2.  On February 7, 2008, the VA Healthcare Network of Upstate 
New York notified the Board that the appellant died in April 
2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


